UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

eee ee ee ei a ee ee i ee ee a x
VALTUS CAPITAL GROUP, LLC, °
Plaintiff
Orne ier 19cv4737 (DLC)
-VOr
ORDER
PARQ EQUITY LIMITED PARTNERSHIP, PARQ
HOLDINGS LIMITED PARTNERSHIP, PARO .
VANCOUVER LIMITED PARTNERSHIP, PARQ SDC .
VANCOUVER ULC, and 1010094 B.C. LTD., U SDNY
CXxCUMENT
Defendants. ELECTRONICALLY FILED
eee ee a ee ee x OE IE ng neem
DATE FILED: 2/24/2020 __

 

 

 

 

 

 

DENISE COTE, District Judge:

On October 9, 2019, the Court issued an Order granting
plaintiff’s motion for partial summary judgment. On February
21, 2020, plaintiff filed a motion requesting that partial final
judgment be entered pursuant to Fed. R. Civ. P. 54(b) and the
October 9, 2019 Order. Accordingly, it is hereby

ORDERED that counsel for defendants shall file a notice of
appearance by February 24, 2020. If no notice is filed by that
date, plaintiff shall follow the procedures set forth in the
Court’s Individual Practices to move for judgment by default by
February 28.

IT 1S PURTHER ORDERED that the discovery, summary Judgment,
and pretrial order schedules set forth in the August 27, 2019
Scheduling Order remain in effect.

It I§ FURTHER ORDERED that, assuming defendants are not in

default, they shall serve any opposition to the February 21,

 
2020 motion for entry of partial judgment by March 13, 2020.
Plaintiff's reply, if any, shall be served by March 27. At the
time any reply is served, the moving party shall supply Chambers
with two (2) courtesy copies of all motion papers by mailing or
delivering them to the United States Courthouse, 500 Pearl
Street, New York, New York.

SO ORDERED:

Dated: New York, New York
February 24, 2020

DENISE COTE
United States District Judge

hy Ade be [e-
V

 
